FILED
                             NOT FOR PUBLICATION                           MAR 29 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUZ MARIA ESPINOZA MOSQUEDA,                     No. 09-71424

               Petitioner,                       Agency No. A095-193-873

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Luz Maria Espinoza Mosqueda, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings due to ineffective assistance of counsel. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria

v. INS, 321 F.3d 889, 894 (9th Cir. 2003), we deny the petition for review.

      The BIA did not abuse its discretion by denying Espinoza Mosqueda’s

motion to reopen on the ground that she failed to establish prejudice from the

alleged ineffective assistance. See id. at 899-900 (prejudice results when the

performance of counsel “was so inadequate that it may have affected the outcome

of the proceedings”) (internal quotation marks and citation omitted).

      In light of our disposition, we do not address Espinoza Mosqueda’s

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                      09-71424